Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/720131     Attorney's Docket #: Q252077
Filing Date: 12/19/2019; claimed foreign priority to 2/26/2019
					
Applicant: Choi et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s After Final Amendment filed 4/1/2022 has been acknowledged.

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojnowski et al. (U.S. Patent Application Publication # 2014/0110840 A1) .
In regards to claim 1, Wojnowski et al. (figure 1A, flipped upside view) show a semiconductor package 1, comprising: 
a connection structure 61 having first (upper) and second (6: lower) surfaces opposing each other and including a first redistribution layer (61; see paragraph [0047]); 
a semiconductor chip 10 disposed on the first (upper) surface of the connection structure 61 and including connection pads 35 connected to the first redistribution layer 61; 
an encapsulant 20 disposed on the first surface (upper) of the connection structure 61 and encapsulating (with 20) the semiconductor chip 10; 
and a second redistribution layer 71 disposed on the encapsulant 20; 
a wiring structure 70 connecting the first 61 and second 71 redistribution layers to each other and extending in a stacking direction (vertical); 
and a heat dissipation element 130 disposed on (indirectly on top of the lower surface 6 of the connection structure 61 through the upper surface of the connection structure 61 and the top surface of connection structure 61) at least a portion of the second (6; lower) surface of the connection structure 61.
In regards to claim 2, Wojnowski et al. show wherein the heat dissipation element 130 is disposed on an entire area (across the entire surface of 100 which is equal to 61 entire second surface) of the second surface of the connection structure 61.
Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Patent Application Publication # 2018/0005984 A1).
In regards to claim 1, Yu et al. (figures 1-3; flipped upside down) show a semiconductor package 100, comprising: 
a connection structure 104 having first (upper) and second (lower) surfaces opposing each other and including a first redistribution layer 104; 
a semiconductor chip 110 disposed on the first (upper) surface of the connection structure 104 and including connection pads (bottom of 110) connected to the first redistribution layer 104; `
an encapsulant 106 disposed on the first surface (upper) of the connection structure 104 and encapsulating (with 106) the semiconductor chip 110; 
and a second redistribution layer 116 disposed on the encapsulant 106; 
a wiring structure 112 connecting the first 104 and second 116 redistribution layers to each other and extending in a stacking direction (vertical); 
and a heat dissipation element 122 disposed on at least a portion of the second (bottom of 104) surface of the connection structure 104.
In regards to claim 2, Yu et al. show wherein the heat dissipation element 122 is disposed on an entire area (across the entire surface of 100 which is equal to 104 entire second surface) of the second surface of the connection structure 104.
In regards to claim 15, Yu et al. (figures 1-3; flipped upside down) show a semiconductor package 100 comprising: a frame (structure of 104,112,116) having first and second surfaces opposing each other, and including a through-hole (space wherein 110 sits) and a wiring structure 112, the through-hole (space wherein 110 sits) passing through the first and second surfaces, the wiring structure 112 connecting the first and second surfaces to each other; a connection structure (wiring structure within 104) disposed on the first surface of the frame (structure of 104,112,116) and including a first redistribution layer 104 connected to the wiring structure 112; a semiconductor chip 110 disposed in the through-hole (space wherein 110 sits) on the connection structure (wiring structure within 104) and including connection pads (pad connected to 124) connected to the first redistribution layer 104; an encapsulant 106 encapsulating the semiconductor chip 110 disposed in the through-hole (space wherein 110 sits); a second redistribution layer 116 disposed on the second surface of the frame (structure of 104,112,116) and connected to the wiring structure 112; and a heat dissipation element 122 disposed on at least a portion of the connection structure (wiring structure within 104).
Claims 1, 2, 6 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (U.S. Patent Application Publication # 2020/0251414 A1) .
In regards to claim 1, Hsu et al. (figure 4) show a semiconductor package S20, comprising: 
a connection structure DI having first (upper) and second (lower) surfaces opposing each other and including a first redistribution layer RLD1; 
a semiconductor chip 106 disposed on the first (upper) surface of the connection structure DI and including connection pads 106a-2 connected to the first redistribution layer RDL1; 
an encapsulant 108’ disposed on the first surface (upper) of the connection structure 61 and encapsulating (with 108’) the semiconductor chip 106; 
and a second redistribution layer RDL2 disposed on the encapsulant 108‘; 
a wiring structure 104 connecting the first RDL1 and second RDL2 redistribution layers to each other and extending in a stacking direction (vertical); 
and a heat dissipation element CB disposed on at least a portion of the second (lower) surface of the connection structure DI.
In regards to claim 2, Hsu et al. show wherein the heat dissipation element CB is disposed on an entire area (across the entire surface of DI which is equal to CB entire second surface) of the second surface of the connection structure DI.
In regards to claim 6, Hsu et al. show wherein the second surface of the connection structure CD includes a first region and a second region surrounding the first region, and the heat dissipation element CB is disposed on the first region to exposed the second region of the connection structure CD.
In regards to claim 13, Hsu et al. further comprising: a passivation layer (DI top layer in the RDL2) disposed on the encapsulant 108’ and covering the second redistribution layer RDL2; and a plurality of underbump metal layers 112, wherein the passivation layer layer (DI top layer in the RDL2) includes a plurality of openings exposing portions (wherein 110 sits) of the second redistribution layer RDL2, and the plurality of underbump metal layers 112 are connected to the portions of the second redistribution layer RDL2 through the plurality of openings (wherein 110 sits).
In regards to claim 14, The semiconductor package of claim 13, Hsu et al. further comprising a plurality of electrical connection metals 110, respectively disposed on the plurality of underbump metal layers 112.
In regards to claim 15, Hsu et al. (figure 4) show a semiconductor package S20 comprising: a frame (the combination of 104 and both DI structures)having first and second surfaces opposing each other, and including a through-hole (wherein 106 sits) and a wiring structure 104, the through-hole (wherein 106 sits) passing through the first and second surfaces, the wiring structure 104 connecting the first and second surfaces to each other; a connection structure CD disposed on the first surface of the frame and including a first redistribution layer (DI connected to 106a-4) connected to the wiring structure 104; a semiconductor chip 106 disposed in the through-hole on the connection structure and including connection pads 106a-2 connected to the first redistribution layer (DI connected to 106a-4); an encapsulant 108’ encapsulating the semiconductor chip 106 disposed in the through-hole (wherein 106 sits); a second redistribution layer (DI connected to 110 and CD) disposed on the second surface of the frame and connected to the wiring structure 104; and a heat dissipation element CB disposed on at least a portion of the connection structure CD.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al.(U.S. Patent Application Publication # 2018/0082933 A1) in view of Hsu et al. (U.S. Patent Application Publication # 2020/0251414 A1).
In regards to claim 1, Ko et al. (figures 9 and 13) specifically figure 9 show a semiconductor package 100A, comprising: 
a connection structure 110 having first (upper) and second (lower) surfaces opposing each other and including a first redistribution layer (lower RLD); 
a semiconductor chip 120 disposed on the first (upper) surface of the connection structure 110 and including connection pads 122 connected to the first redistribution layer (lower RDL); 
an encapsulant 110H disposed on the first surface (upper) of the connection structure 110 and encapsulating (with 110H) the semiconductor chip 120; 
and a second redistribution layer (upper RDL) disposed on the encapsulant 110H; 
a wiring structure (113a,112b,113b) connecting the first (lower RDL) and second (upper RDL) redistribution layers to each other and extending in a stacking direction (vertical); 
but fail to explicitly show a heat dissipation element disposed on at least a portion of the second surface of the connection structure.
Hsu et al. (figure 4) show a semiconductor package S20, comprising: 
a connection structure DI having first (upper) and second (lower) surfaces opposing each other and including a first redistribution layer RLD1; 
a semiconductor chip 106 disposed on the first (upper) surface of the connection structure DI and including connection pads 106a-2 connected to the first redistribution layer RDL1; 
an encapsulant 108’ disposed on the first surface (upper) of the connection structure 61 and encapsulating (with 108’) the semiconductor chip 106; 
and a second redistribution layer RDL2 disposed on the encapsulant 108‘; 
a wiring structure 104 connecting the first RDL1 and second RDL2 redistribution layers to each other and extending in a stacking direction (vertical); 
and a heat dissipation element CB disposed on at least a portion of the second (lower) surface of the connection structure DI.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Hsu et al.’s heat dissipation element to modify Ko et al.’s device for the purpose of providing optical thermal dissipation and radiation properties from the heatsink of the semiconductor device.
In regards to claim 2, Hsu et al. as modified by Ko et al. discloses wherein the heat dissipation element CB is disposed on an entire area (across the entire surface of DI which is equal to CB entire second surface) of the second surface of the connection structure DI.
In regards to claim 3, Ko et al. as modified by Hsu et al. further comprising at least one surface-mount component (see paragraphs [0026], [0105] and [0112]) connected to the second redistribution layer RDL2 and disposed on a region overlapping the semiconductor chip 120 from a viewpoint parallel to the stacking direction.
In regards to clam 8, Ko et al. as modified by Hsu et al. further comprising a frame (combination of top of lower RDL, bottom of second RDL, 113a,112b,113b) disposed on the first surface of the connection structure 110 and having a through-hole (area between the stacks of 111b,111a) accommodating the semiconductor chip 120 therein, wherein the wiring structure (113a,112b,113b) passes through the frame (combination of top of lower RDL, bottom of second RDL, 113a,112b,113b).
 In regards to claim 10, Ko et al. as modified by Hsu et al. discloses wherein the frame (combination of top of lower RDL, bottom of second RDL, 113a,112b,113b) includes a first insulating layer and a second insulating layer sequentially stacked one on top of another, wherein the wiring structure (113a,112b,113b) includes: a first wiring pattern disposed in the first insulating layer and connected to the connection structure 110; a second wiring pattern disposed on one surface of the first insulating layer which is an opposite side to a side where the first wiring pattern is disposed; a third wiring pattern disposed on one surface of the second insulating layer which is an opposite side to a side where the second wiring pattern is disposed; a first wiring via passing through the first insulating layer to connect the first and second wiring patterns to each other; and a second wiring via passing through the second insulating layer to connect the second and third wiring patterns to each other.
In regards to claim 11, The semiconductor package of claim 8, Ko et al. as modified by Hsu et al. disclose wherein the frame (combination of top of lower RDL, bottom of second RDL, 113a,112b,113b) (combination of top of lower RDL, bottom of second RDL, 113a,112b,113b) includes a first insulating layer, a second insulating layer disposed on one surface of the first insulating layer, and a third insulating layer disposed on another surface of the first insulating layer, and wherein the wiring structure (113a,112b,113b) includes: a first wiring pattern disposed on the one surface of the first insulating layer; a second wiring pattern disposed on the another surface of the first insulating layer; a third wiring pattern disposed on the second insulating layer; a fourth wiring pattern disposed on the third insulating layer; a first wiring via passing through the first insulating layer to connect the first and second wiring patterns to each other; a second wiring via passing through the second insulating layer to connect the first and third wiring patterns to each other; and a third wiring via passing through the third insulating layer to connect the second and fourth wiring patterns to each other.
In regards to claim 12, Ko et al. as modified by Hsu et al. discloses wherein the encapsulant 110H includes an encapsulating portion encapsulating the semiconductor chip 120 and includes an insulating resin layer disposed on the encapsulating portion.
In regards to claim 15, Ko et al. (figures 9 and 13) specifically figure 9 show a semiconductor package 100A comprising: a frame (combination of top of lower RDL, bottom of second RDL, 113a,112b,113b) having first and second surfaces opposing each other, and including a through-hole (area between the stacks of 111b,111a) and a wiring structure (113a,112b,113b), the through-hole (area between the stacks of 111b,111a) passing through the first (top of bottom RDL) and second (bottom of top RDL) surfaces, the wiring structure (113a,112b,113b) connecting the first and second surfaces to each other; a connection structure 110 disposed on the first surface of the frame and including a first redistribution layer (lower RDL) connected to the wiring structure (113a,112b,113b); a semiconductor chip 120 disposed in the through-hole (area between the stacks of 111b,111a) on the connection structure 110 and including connection pads 122 connected to the first redistribution layer (lower RDL); an encapsulant 110H encapsulating the semiconductor chip 120 disposed in the through-hole (area between the stacks of 111b,111a); a second redistribution layer (upper RDL) disposed on the second surface of the frame (combination of top of lower RDL, bottom of second RDL, 113a,112b,113b) and connected to the wiring structure (113a,112b,113b), but fail to explicitly show a heat dissipation element disposed on at least a portion of the second surface of the connection structure.
Hsu et al. (figure 4) show a semiconductor package S20, comprising: 
a connection structure DI having first (upper) and second (lower) surfaces opposing each other and including a first redistribution layer RLD1; 
a semiconductor chip 106 disposed on the first (upper) surface of the connection structure DI and including connection pads 106a-2 connected to the first redistribution layer RDL1; 
an encapsulant 108’ disposed on the first surface (upper) of the connection structure 61 and encapsulating (with 108’) the semiconductor chip 106; 
and a second redistribution layer RDL2 disposed on the encapsulant 108‘; 
a wiring structure 104 connecting the first RDL1 and second RDL2 redistribution layers to each other and extending in a stacking direction (vertical); 
and a heat dissipation element CB disposed on at least a portion of the second (lower) surface of the connection structure DI.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Hsu et al.’s heat dissipation element to modify Ko et al.’s device for the purpose of providing optical thermal dissipation and radiation properties from the heatsink of the semiconductor device.
In regards to claim 16, Ko et al. as modified by Hsu et al. further comprising at least one surface-mount component (see paragraphs [0026], [0105] and [0112]) disposed on encapsulant 110H in a region overlapping the semiconductor chip 120 from a viewpoint parallel to the stacking direction, the at least one surface-mount component being connected to the wiring structure (113a,112b,113b).
	Claims 1, 2, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (U.S. Patent Application Publication # 2018/0337148 A1) in view of Hsu et al. (U.S. Patent Application Publication # 2020/0251414 A1).

In regards to claim 1, Baek et al. (figures 13 and 14) specifically figure 14 show a semiconductor package 300C, comprising: 
a connection structure (within 1000) having first (upper) and second (lower) surfaces opposing each other and including a first redistribution layer RLD1; 
a semiconductor chip 120 disposed on the first (upper) surface of the connection structure (within 1000) and including connection pads 120P connected to the first redistribution layer (bottom RDL); 
an encapsulant 110H disposed on the first surface (upper) of the connection structure (within 1000) and encapsulating (with 110H) the semiconductor chip 120; 
and a second redistribution layer (top RDL) disposed on the encapsulant 110H; 
a wiring structure 113a connecting the first (bottom RDL) and second (top RDL) redistribution layers to each other and extending in a stacking direction (vertical); but fail to explicitly show  a heat dissipation element disposed on at least a portion of the second surface of the connection structure.
Hsu et al. (figure 4) show a semiconductor package S20, comprising: 
a connection structure DI having first (upper) and second (lower) surfaces opposing each other and including a first redistribution layer RLD1; 
a semiconductor chip 106 disposed on the first (upper) surface of the connection structure DI and including connection pads 106a-2 connected to the first redistribution layer RDL1; 
an encapsulant 108’ disposed on the first surface (upper) of the connection structure 61 and encapsulating (with 108’) the semiconductor chip 106; 
and a second redistribution layer RDL2 disposed on the encapsulant 108‘; 
a wiring structure 104 connecting the first RDL1 and second RDL2 redistribution layers to each other and extending in a stacking direction (vertical); 
and a heat dissipation element CB disposed on at least a portion of the second (lower) surface of the connection structure DI.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Hsu et al.’s heat dissipation element to modify Baek et al.’s device for the purpose of providing optical thermal dissipation and radiation properties from the heatsink of the semiconductor device.
In regards to claim 2, Hsu et al. in view of Baek et al. discloses wherein the heat dissipation element CB is disposed on an entire area (across the entire surface of DI which is equal to CB entire second surface) of the second surface of the connection structure DI.
In regards to clam 8, Baek et al. in view of Hsu et al. further comprising a frame (combination structures of bottom of top RDL), (top of bottom RDL), 113a) disposed on the first surface of the connection structure (within 1000) and having a through-hole accommodating the semiconductor chip 120 therein, wherein the wiring structure (within 1000) passes through the frame (combination structures of bottom of top RDL), (top of bottom RDL), 113a).
In regards to claim 9, Baek et al. in view of Hsu et al. et al. discloses wherein the encapsulant 110H includes an extended portion covering an upper surface of the frame (combination structures of bottom of top RDL), (top of bottom RDL), 113a) opposing the first surface of the connection structure (within 1000), and the second redistribution layer (top RDL) includes a second redistribution pattern disposed on the encapsulant 110H, and a second redistribution via penetrating through the extended portion and connected to the second redistribution pattern.
In regards to claim 10, Baek et al. in view of Hsu et al. discloses wherein the frame (combination structures of bottom of top RDL), (top of bottom RDL), 113a) includes a first insulating layer and a second insulating layer sequentially stacked one on top of another, wherein the wiring structure 113a includes: a first wiring pattern disposed in the first insulating layer and connected to the connection structure (within 1000); a second wiring pattern disposed on one surface of the first insulating layer which is an opposite side to a side where the first wiring pattern is disposed; a third wiring pattern disposed on one surface of the second insulating layer which is an opposite side to a side where the second wiring pattern is disposed; a first wiring via passing through the first insulating layer to connect the first and second wiring patterns to each other; and a second wiring via passing through the second insulating layer to connect the second and third wiring patterns to each other.
In regards to claim 11, Baek et al. in view of Hsu et al. discloses wherein the frame (combination structures of bottom of top RDL), (top of bottom RDL), 113a) includes a first insulating layer, a second insulating layer disposed on one surface of the first insulating layer, and a third insulating layer disposed on another surface of the first insulating layer, and wherein the wiring structure 113a includes: a first wiring pattern disposed on the one surface of the first insulating layer; a second wiring pattern disposed on the another surface of the first insulating layer; a third wiring pattern disposed on the second insulating layer; a fourth wiring pattern disposed on the third insulating layer; a first wiring via passing through the first insulating layer to connect the first and second wiring patterns to each other; a second wiring via passing through the second insulating layer to connect the first and third wiring patterns to each other; and a third wiring via passing through the third insulating layer to connect the second and fourth wiring patterns to each other.
In regards to claim 13, Baek et al. in view of Hsu et al. further comprising: a passivation layer 150 disposed on the encapsulant 110H and covering the second redistribution layer (top RDL); and a plurality of underbump metal layers 170, wherein the passivation layer 150 includes a plurality of openings (wherein 160 sits) exposing portions of the second redistribution layer (top RDL), and the plurality of underbump metal layers 170 are connected to the portions of the second redistribution layer (top RDL) through the plurality of openings (wherein 160 sits).
In regards to claim 14, Baek et al. in view of Hsu et al. further comprising a plurality of electrical connection metals 160, respectively disposed on the plurality of underbump metal layers 170.
In regards to claim 15,  Baek et al. (figures 13 and 14) specifically figure 14 show a semiconductor package 100C comprising: a frame (combination structures of bottom of top RDL), (top of bottom RDL), 113a) having first (top of bottom RDL) and second (bottom of top RDL) surfaces opposing each other, and including a through-hole (space wherein 120,125 sits) and a wiring structure 113a, the through-hole (space wherein 120,125 sits) passing through the first and second surfaces, the wiring structure 113a connecting the first and second surfaces to each other; a connection structure (within 1000) disposed on the first surface of the frame (combination structures of bottom of top RDL), (top of bottom RDL), 113a) and including a first redistribution layer (bottom RDL) connected to the wiring structure 113a; a semiconductor chip 120 disposed in the through-hole (space wherein 120,125 sits) on the connection structure (within 1000) and including connection pads 120P connected to the first redistribution layer (bottom RDL); an encapsulant 110H encapsulating the semiconductor chip 120 disposed in the through-hole; a second redistribution layer (top RDL) disposed on the second surface of the frame (combination structures of bottom of top RDL), (top of bottom RDL), 113a) and connected to the wiring structure 113a; but fail to explicitly show a heat dissipation element disposed on at least a portion of the second surface of the connection structure.
Hsu et al. (figure 4) show a semiconductor package S20, comprising: 
a connection structure DI having first (upper) and second (lower) surfaces opposing each other and including a first redistribution layer RLD1; 
a semiconductor chip 106 disposed on the first (upper) surface of the connection structure DI and including connection pads 106a-2 connected to the first redistribution layer RDL1; 
an encapsulant 108’ disposed on the first surface (upper) of the connection structure 61 and encapsulating (with 108’) the semiconductor chip 106; 
and a second redistribution layer RDL2 disposed on the encapsulant 108‘; 
a wiring structure 104 connecting the first RDL1 and second RDL2 redistribution layers to each other and extending in a stacking direction (vertical); 
and a heat dissipation element CB disposed on at least a portion of the second (lower) surface of the connection structure DI.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Hsu et al.’s heat dissipation element to modify Baek et al.’s device for the purpose of providing optical thermal dissipation and radiation properties from the heatsink of the semiconductor device.
Claims 4, 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Patent Application Publication # 2020/0251414 A1) in view of Ko et al. (U.S. Patent Application Publication # 2018/0082933 A1) and further in view of Hu et al. (U.S. Patent Application Publication # 2020/0161206 A1).
In regards to claim 4, Hsu et al. in view of Ko et al. show the features of the claimed invention as detailed above, show the second surface of the connection structure includes a first region and a second region surrounding the first region, and the heat dissipation element is disposed on the second region to expose the first region of the connection structure.
Hu et al. (figure 2) discloses the second surface of the connection structure (125,14,122) includes a first region and a second region surrounding the first region, and the heat dissipation element 181 is disposed on the second region to expose the first region of the connection structure (125,14,122).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Hu et al.’s to modify the combination of Hsu et al. and Ko et al.’s device for the purpose of providing a semiconductor package structure including a thermal structure that can transmit heat from highly integrated  elements and can meet a maximum specified temperature. 
In regards to claim 5, Ko et al in view of Hsu et a. and Hu et al. further comprising at least one surface-mount component (see paragraphs [0026], [0105] and [0112]) disposed on the first region of the connection structure and connected to the first redistribution layer.
In regards to claim 7, Ko et al in view of Hsu et a. and Hu et al. further comprising at least one surface-mount component (see paragraphs [0026], [0105] and [0112]) disposed on the second region of the connection structure and connected to the first redistribution layer.
In regards to claim 17, Ko et al in view of Hsu et a. and Hu et al. discloses wherein the heat dissipation element includes a through-hole, and at least one surface-mount component (see paragraphs [0026], [0105] and [0112]) are disposed on the connection structure and located inside the through-hole of the heat dissipation element.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6/18/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826